 Case 2:20-cv-00004-Z-BR Document 12 Filed 11/26/19        Page 1 of 2 PageID 58



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JAMES LEIGHTY, et al.,                    §
                                          §
             Plaintiffs,                  §
                                          §
v.                                        §         No. 3:19-cv-2615-L (BT)
                                          §
STONE TRUCK LINE INC., et al.,            §
                                          §
             Defendants.                  §

                                     ORDER

      Defendants Stone Truck Line, Inc. and Jarmanjit Singh have filed a Motion

to Transfer Venue under 28 U.S.C. § 1404(a). (ECF No. 6). The Motion, which

seeks to transfer the case from the Dallas Division of the Northern District of Texas

to the Amarillo Division of the Northern District of Texas, represents that this case

involves a fatal motor-vehicle accident that occurred on Interstate 40 in Shamrock,

Texas. Shamrock, Texas is located in Wheeler County, which is in the Amarillo

Division of the Northern District of Texas. 28 U.S.C. § 124(a)(5). The Motion

further represents that none of the parties reside in or near Dallas, Texas. To the

contrary, Plaintiffs, the surviving children of Robert Leighty, who died in the

accident in Wheeler County, allege that they reside in Marion County and Morrow

County, Ohio, and Defendants are located in, or reside in, Fresno, California. See

Compl. 1-2, ¶¶ 1-5 (ECF No. 1). In view of these facts, Defendants assert that the

Dallas Division of the Northern District of Texas has no connection to the acts that


                                         1
 Case 2:20-cv-00004-Z-BR Document 12 Filed 11/26/19        Page 2 of 2 PageID 59



form the basis of Plaintiffs’ claims, and no legitimate interest in the resolution of

those claims. However, the Amarillo Division of the Northern District of Texas has

a local interest in this case and would be a more convenient forum to the witnesses

and the parties. Therefore, Defendants argue that transferring this case to the

Amarillo Division would be in the interest of justice.

      The Certificate of Conference states that the Motion is opposed. Accordingly,

Plaintiffs are ORDERED to file a written response to the Motion no later than

December 16, 2019. Plaintiffs’ response must address each of the public and

private interest factors that inform the Court’s discretion in deciding whether to

order a transfer under 28 U.S.C. § 1404(a), see In re Volkswagen of Am., Inc., 545

F.3d 304, 315 (5th Cir. 2008) (en banc), and, if possible, explain why the Court

should not order the requested transfer in view of the decision in In re Radmax,

Ltd., 720 F.3d 285, 290 (5th Cir. 2013) (per curiam). Defendants may file a reply

by December 30, 2019. The Court will hold a hearing on the Motion on Friday,

January 3, 2020 at 2:00 p.m. in Judge Rutherford’s courtroom on the 13th

floor of the Earle Cabell Federal Building and Courthouse, 1100 Commerce Street,

Dallas, Texas 75242.

      SO ORDERED.

      November 26, 2019.



                                       ____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE

                                         2
